
	
		II
		112th CONGRESS
		1st Session
		S. 1257
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Bingaman (for
			 himself and Mrs. Hutchison) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish grant programs to improve the health of
		  border area residents and for all hazards preparedness in the border area
		  including bioterrorism and infectious disease, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Health Security Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The United
			 States-Mexico border is an interdependent and dynamic region of 14,538,209
			 people with significant and unique public health challenges.
			(2)These challenges
			 include low rates of health insurance coverage, poor access to health care
			 services, and high rates of dangerous diseases, such as tuberculosis, diabetes,
			 and obesity.
			(3)As the 2009 novel
			 influenza A (H1N1) outbreak illustrates, diseases do not respect international
			 boundaries, therefore, a strong public health effort at and along the
			 U.S.-Mexico border is crucial to not only protect and improve the health of
			 Americans but also to help secure the country against biosecurity
			 threats.
			(4)For 11 years, the
			 United States-Mexico Border Health Commission has served as a crucial
			 bi-national institution to address these unique and truly cross-border health
			 issues.
			(5)Two initiatives
			 resulting from the United States-Mexico Border Health Commission’s work speak
			 to the importance of an infrastructure that facilitates cross-border
			 communication at the ground level. First, the Early Warning Infectious Disease
			 Surveillance (EWIDS), started in 2004, surveys infectious diseases passing
			 among border States allowing for early detection and intervention. Second, the
			 Ventanillas de Salud program, allows Mexican consulates, in collaboration with
			 United States nonprofit health organizations, to provide information and
			 education to Mexican citizens living and working in the United States through a
			 combination of Mexican state funds and private grants. This program reaches an
			 estimated 1,500,000 people in the United States.
			(6)As the United
			 States-Mexico Border Health Commission enters its second decade, and as these
			 issues grow in number and complexity, the Commission requires additional
			 resources and modifications which will allow it to provide stronger leadership
			 to optimize health and quality of life along the United States-Mexico
			 border.
			3.United States-Mexico
			 Border Health Commission Act amendmentsThe United States-Mexico Border Health
			 Commission Act (22
			 U.S.C. 290n et seq.) is amended—
			(1)in section
			 3—
				(A)in paragraph (1),
			 by striking and at the end;
				(B)in paragraph (2),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(3)to serve as an
				independent and objective body to both recommend and implement initiatives that
				solve border health
				issues
						;
				(2)in section
			 5—
				(A)in subsection
			 (b), by striking should be the leader and inserting shall
			 be the Chair; and
				(B)by adding at the
			 end the following:
					
						(d)Providing
				advice and recommendations to CongressA member of the Commission may at any time
				provide advice or recommendations to Congress concerning issues that are
				considered by the Commission. Such advice or recommendations may be provided
				whether or not a request for such is made by a member of Congress and
				regardless of whether the member or individual is authorized to provide such
				advice or recommendations by the Commission or any other Federal
				official.
						;
				(3)by redesignating
			 section 8 as section 13;
			(4)by striking section 7 and inserting the
			 following:
				
					7.Border health
				grants
						(a)Eligible entity
				definedIn this section, the
				term eligible entity means a State, public institution of higher
				education, local government, Indian tribe, tribal organization, urban Indian
				organization, nonprofit health organization, trauma center, or community health
				center receiving assistance under
				section
				330 of the Public Health Service
				Act (42
				U.S.C. 254b), that is located in the border area.
						(b)AuthorizationFrom
				amounts appropriated under section 12, the Secretary, acting through the
				Commissioners, shall award grants to eligible entities to address priorities
				and recommendations outlined by the Commission’s Strategic and Operational
				Plans, as authorized under section 9, to improve the health of border area
				residents.
						(c)ApplicationAn eligible entity that desires a grant
				under subsection (b) shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(d)Use of
				fundsAn eligible entity that
				receives a grant under subsection (b) shall use the grant funds for—
							(1)programs relating to—
								(A)maternal and child health;
								(B)primary care and preventative
				health;
								(C)infectious
				disease testing and monitoring;
								(D)public health and public health
				infrastructure;
								(E)health promotion;
								(F)oral health;
								(G)behavioral and mental health;
								(H)substance abuse;
								(I)health conditions that have a high
				prevalence in the border area;
								(J)medical and health services
				research;
								(K)workforce training and development;
								(L)community health workers or
				promotoras;
								(M)health care infrastructure problems in the
				border area (including planning and construction grants);
								(N)health disparities in the border
				area;
								(O)environmental health;
								(P)health education;
								(Q)outreach and enrollment services with
				respect to Federal programs (including programs authorized under titles XIX and
				XXI of the Social Security Act
				(42 U.S.C.
				1396 and 1397aa));
								(R)trauma care;
								(S)health research
				with an emphasis on infectious disease;
								(T)epidemiology and
				health research;
								(U)cross-border
				health surveillance coordinated with Mexican Health Authorities;
								(V)obesity,
				particularly childhood obesity;
								(W)crisis
				communication, domestic violence, substance abuse, health literacy, and cancer;
				or
								(X)community-based
				participatory research on border health issues; or
								(2)other programs determined appropriate by
				the Secretary.
							(e)Supplement, not
				supplantAmounts provided to
				an eligible entity awarded a grant under subsection (b) shall be used to
				supplement and not supplant other funds available to the eligible entity to
				carry out the activities described in subsection (d).
						8.Grants for Early
				Warning Infectious Disease Surveillance (EWIDS) projects in the border
				area
						(a)Eligible entity
				definedIn this section, the
				term eligible entity means a State, local government, Indian
				tribe, tribal organization, urban Indian organization, trauma centers, regional
				trauma center coordinating entity, or public health entity.
						(b)AuthorizationFrom funds appropriated under section 12,
				the Secretary shall award grants under the Early Warning Infectious Disease
				Surveillance (EWIDS) project to eligible entities for infectious disease
				surveillance activities in the border area.
						(c)ApplicationAn eligible entity that desires a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(d)Uses of
				fundsAn eligible entity that
				receives a grant under subsection (b) shall use the grant funds to, in
				coordination with State and local all hazards programs—
							(1)develop and implement infectious disease
				surveillance plans and readiness assessments and purchase items necessary for
				such plans;
							(2)coordinate infectious disease surveillance
				planning in the region with appropriate United States-based agencies and
				organizations as well as appropriate authorities in Mexico or Canada;
							(3)improve infrastructure, including surge
				capacity, syndromic surveillance, laboratory capacity, and
				isolation/decontamination capacity;
							(4)create a health alert network, including
				risk communication and information dissemination;
							(5)educate and train clinicians,
				epidemiologists, laboratories, and emergency personnel;
							(6)implement
				electronic data systems to coordinate the triage, transportation, and treatment
				of multi-casualty incident victims;
							(7)provide
				infectious disease testing in the border area; and
							(8)carry out such other activities identified
				by the Secretary, the United States-Mexico Border Health Commission, State and
				local public health offices, and border health offices at the United
				States-Mexico or United States-Canada borders.
							9.Plans, reports,
				audits, and by-laws
						(a)Strategic
				plan
							(1)In
				generalNot later than 5 years after the date of enactment of
				this section, and every 5 years thereafter, the Commission (including the
				participation of members of both the United States and Mexican sections) shall
				prepare a binational strategic plan to guide the operations of the Commission
				and submit such plan to the Secretary and Congress (and the Mexican
				legislature).
							(2)RequirementsThe
				binational strategic plan under paragraph (1) shall include—
								(A)health-related
				priority areas determined most important by the full membership of the
				Commission;
								(B)recommendations
				for goals, objectives, strategies and actions designed to address such priority
				areas; and
								(C)a proposed
				evaluation framework with output and outcome indicators appropriate to gauge
				progress toward meeting the objectives and priorities of the Commission.
								(b)Work
				planNot later than January 1, 2012, and every other January 1
				thereafter, the Commission shall develop and approve an operational work plan
				and budget based on the strategic plan under subsection (a). At the end of each
				such work plan cycle, the Government Accountability Office shall conduct an
				evaluation of the activities conducted by the Commission based on output and
				outcome indicators included in the strategic plan. The evaluation shall include
				a request for written evaluations from the commissioners about barriers and
				facilitators to executing successfully the Commission work plan.
						(c)Biannual reportingThe Commission shall issue a biannual
				report to the Secretary which provides independent policy recommendations
				related to border health issues. Not later than 3 months following receipt of
				each such biannual report, the Secretary shall provide the report and any
				studies or other material produced independently by the Commission to
				Congress.
						(d)AuditsThe
				Secretary shall annually prepare an audited financial report to account for all
				appropriated assets expended by the Commission to address both the strategic
				and operational work plans for the year involved.
						(e)By-LawsNot
				less than 6 months after the date of enactment of this section, the Commission
				shall develop and approve bylaws to provide fully for compliance with the
				requirements of this section.
						(f)Transmittal to
				congressThe Commission shall submit copies of the work plan and
				by-laws to Congress. The Government Accountability Office shall submit a copy
				of the evaluation to Congress.
						10.Binational health
				infrastructure and health insurance
						(a)In
				generalThe Secretary shall
				enter into a contract with the Institute of Medicine for the conduct of a study
				concerning binational health infrastructure (including trauma and emergency
				care) and health insurance efforts. In conducting such study, the Institute
				shall solicit input from border health experts and health insurance
				issuers.
						(b)ReportNot later than 1 year after the date on
				which the Secretary enters into the contract under subsection (a), the
				Institute of Medicine shall submit to the Secretary and the appropriate
				committees of Congress a report concerning the study conducted under such
				contract. Such report shall include the recommendations of the Institute on
				ways to establish, expand, or improve binational health infrastructure and
				health insurance efforts.
						11.Coordination
						(a)In
				generalTo the extent
				practicable and appropriate, plans, systems and activities to be funded (or
				supported) under this Act for all hazard preparedness, and general border
				health, should be coordinated with Federal, State, and local authorities in
				Mexico and the United States.
						(b)Coordination of
				health services and surveillanceThe Secretary may coordinate with the
				Secretary of Homeland Security in establishing a health alert system
				that—
							(1)alerts clinicians and public health
				officials of emerging disease clusters and syndromes along the border area;
				and
							(2)is alerted to signs of health threats,
				disasters of mass scale, or bioterrorism along the border area.
							12.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this Act $31,000,000 for fiscal year
				2012 and each succeeding year subject to the availability of appropriations for
				such purpose. Of the amount appropriated for each fiscal year, at least
				$1,000,000 shall be made available to fund operationally feasible functions and
				activities with respect to Mexico. The remaining funds shall be allocated for
				the administration of United States activities under this Act, border health
				activities under cooperative agreements with the border health offices of the
				States of California, Arizona, New Mexico, and Texas, the border health and
				EWIDS grant programs, and the Institute of Medicine and Government
				Accountability Office reports.
					;
				and
			(5)in section 13 (as
			 so redesignated)—
				(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
				(B)by inserting
			 after paragraph (2), the following:
					
						(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement
				Act (25 U.S.C.
				1603).
						.
				
